      Case 3:19-cv-00624-KHJ-FKB Document 26 Filed 07/26/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


KENNETH ALAN MATTHES, #08968-003                                          PLAINTIFF


V.                                       CIVIL ACTION NO. 3:19-CV-624-KHJ-FKB


BRANDON CROWDER and UNKNOWN
OFFICERS                                                              DEFENDANTS


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge F. Keith Ball. [25]. That Report recommends that the Court grant

Defendant Brandon Crowder’s Motion for Summary Judgment [21] and dismiss

Plaintiff Shelby Warren’s appeal without prejudice. Written objections to the Report

were due by July 21, 2021. The Report notified the parties that failure to file

written objections to the findings and recommendations by that date would bar

further appeal in accordance with 28 U.S.C. § 636. Id.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).
      Case 3:19-cv-00624-KHJ-FKB Document 26 Filed 07/26/21 Page 2 of 2




      Plaintiff Kenneth Matthes brings this Bivens action against prison officer

Crowder, alleging Crowder and other guards at the Federal Correctional Complex

in Yazoo City, Mississippi, failed to protect Matthes from harm when he was

attacked by other inmates. Matthes, however, did not allege he exhausted his

administrative remedies or could not pursue these remedies. Crowder submitted

evidence showing Matthes never filed an administrative remedy request on this

incident. [21-1]; [21-2]. As a result, the Magistrate Judge found that Matthes had

not exhausted his administrative remedies as required by the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(a) (Supp. 2000), and recommended that the Court

should dismiss this case without prejudice. Matthes did not object to this Report

and Recommendation. The Court finds that the Report and Recommendation is

neither clearly erroneous nor contrary to law and should be adopted as the opinion

of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [25] of United States Magistrate Judge F. Keith Ball, entered in

this cause should be, and the same is, adopted as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that Defendant Crowder’s

Motion for Summary Judgment [21] is granted, and this case is DISMISSED

WITHOUT PREJUDICE.

      A separate Final Judgment will issue this day.

      SO ORDERED, this the 26th day of July, 2021.

                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE


                                          2
